

116 S3320 IS: Sangre de Cristo Wilderness Additions Act
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3320IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate as wilderness certain National Forest System land in the State of Colorado, and for other purposes.1.Short titleThis Act may be cited as the Sangre de Cristo Wilderness Additions Act.2.DefinitionsIn this Act:(1)SecretaryThe term Secretary means the Secretary of Agriculture.(2)Wilderness additionThe term wilderness addition means land added to the Sangre de Cristo Wilderness by the amendment made by section 3.3.Amendment to the Colorado Wilderness Act of 1993Section 2(a)(10) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) is amended by striking 1993, and inserting 1993, and certain Federal land in the Rio Grande National Forest that comprises approximately 40,038 acres, as generally depicted as Wilderness Additions on the map entitled Sangre de Cristo Wilderness Additions  and dated March 21, 2019,.4.Map(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file with the appropriate committees of Congress a map and legal description of the wilderness additions.(b)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public inspection in the office of the Chief of the Forest Service, the office of the Supervisor of the Rio Grande National Forest, and the office of the Supervisor of the San Isabel National Forest.(c)Force of lawThe map and legal description filed under subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the map and legal description.5.Administration of wilderness additions(a)In generalSubject to valid existing rights, the Secretary shall manage the wilderness additions in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this Act, except that, with respect to a wilderness addition, any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act.(b)Fire, insects, and diseasesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness additions, the Secretary may take such measures as are necessary to control fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be appropriate.(c)Recreational climbingNothing in this Act or an amendment made by this Act prohibits recreational rock climbing activities in the wilderness additions, such as the placement, use, and maintenance of fixed anchors, including any fixed anchor established before the date of enactment of this Act—(1)in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.); and(2)subject to any terms and conditions determined to be necessary by the Secretary.(d)GrazingThe grazing of livestock in a wilderness addition, if established before the date of enactment of this Act, shall be permitted to continue, subject to such reasonable regulations as are determined to be necessary by the Secretary, in accordance with section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)).(e)Military overflightsNothing in this Act restricts or precludes—(1)low-level overflights of military aircraft over the wilderness additions, including military overflights that can be seen or heard within the wilderness additions;(2)flight testing and evaluation; or(3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness additions.(f)Commercial servicesCommercial services (including authorized outfitting and guide activities) within the wilderness additions may be authorized to the extent necessary for activities that are appropriate for the recreational or other wilderness purposes of the wilderness additions, in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)).